DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on Nov 3, 2021. Claims 10 and 18 are canceled by the Applicants, therefore, will not be considered by the Examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9, 11-17, & 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,831,627. This is a statutory double patenting rejection.
Regarding claim 1 of the present application, all the limitations of the claim are fully disclosed in claim 8 of the stated Patent. In claim 1 of the present application, the limitations pertains to “An apparatus comprising: at least one processor; a memory coupled to the at least 
Regarding claims 2-7 of the present application, all the limitations in the claims are fully disclosed in claims 2-7 of the stated Patent.
Regarding claim 8 of the present application, all the limitations in the claim are fully disclosed in claim 1 of the stated Patent at col. 27, lines 27-30.
Regarding claim 9 of the present application, all the limitations in the claim are fully disclosed in claim 8 of the stated Patent at col. 27, lines 60-67 to col. 28, lines 1-2.
Regarding claim 11 of the present application, all the limitations in the claim are fully disclosed in claim 17 (10 & 17).
Regarding claims 12-17 of the present application, all the limitations in the claim are fully disclosed in claims 11-16 of the stated Patent.
Regarding claim 19 of the present application, all the limitations in the claim are fully disclosed in claim 17 of the stated Patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/NADEEM IQBAL/Primary Examiner, Art Unit 2114